

CONFIDENTIAL
 
THESTREET.COM, INC.
AGREEMENT FOR GRANT
OF
CASH PERFORMANCE AWARD
UNDER
2007 PERFORMANCE INCENTIVE PLAN
 
[DATE]
 
[Name]
[Address]
 
Dear [Name]:
 
 This letter (the “Letter”) sets forth the terms and conditions of the grant of
a cash performance award (the “Award”) made to you by TheStreet.com, Inc. (the
“Company”) under the Company’s 2007 Performance Incentive Plan (the “Plan”).


 Your Award is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Board of Directors of the Company or the
committee of the Board which administers the Plan (collectively, the
“Committee”), and this Letter.


 Any capitalized term used in this Letter and not defined shall have the meaning
set forth in the Plan.


 In general, the amount of your potential bonus is expressed as a Target Bonus,
which is the amount of your Award that you may earn if the Performance
Objectives specified in this Letter are achieved at the 100% level and the
Committee does not determine to award a lower amount.  The amount payable under
your Award may be more or less than your Target Bonus, depending on the level of
performance achieved and the Committee’s discretion to award a lesser amount;
the Committee also may elect to approve the payment of additional consideration,
separate from this Award, in its sole discretion.  The Committee’s determination
of the level of achievement of the performance measures, and the ultimate amount
of the Award, shall be final and binding on you.
        
1.           Target Bonus.


Your “Target Bonus” is _____% of the base salary you receive during the
Performance Period.


2.           Performance Period.


The “Performance Period” for this Award is set forth on Schedule A hereto.

 
1

--------------------------------------------------------------------------------

 

CONFIDENTIAL


3.           Performance Objectives and Payout Scale.


The “Performance Objectives” with respect to your Award are described on
Schedule A hereto.


The target level of performance for each of these Performance Objectives is the
amount set forth on Schedule A. The amount of your Award may be determined
separately for each of these Performance Objectives, with reference to the scale
set forth on Schedule A.  Failure to attain one measure may not affect your
ability to earn a bonus with respect to the other measure.  The final
determination of the amount of your Award will be determined by the Committee in
its sole discretion, and may be an amount less than the amount calculated with
reference to the Performance Objectives; as noted above, the Committee also may
elect to approve the payment of additional consideration, separate from this
Award, in its sole discretion.


4.           Payment of Award.


Your Award, in the amount determined by the Committee, will be paid in a lump
sum in cash within 60 calendar days after the end of the Performance Period,
provided that you are continuously employed by the Company as a full-time
employee through the end of the Performance Period.


5.           Termination of Employment


  Notwithstanding anything herein to the contrary, in the event you cease to be
a full-time employee of the Company for any reason prior to the end of the
Performance Period, you will not be entitled to any portion of your Award.  In
the event you cease to be a full-time employee of the Company after the end of
the Performance Period, but prior to the payment of the Award, you (or your
estate, as applicable) will be paid the Award at the time it is paid to other
Award recipients; provided, however, that if your employment was terminated by
the Company for Cause you will not be entitled to any portion of your Award.
    
For purposes of this Letter, “Cause” shall be determined by the Committee in the
exercise of its good faith judgment, in accordance with the following
guidelines: (i) your willful misconduct or gross negligence in the performance
of your obligations, duties and responsibilities in the position at the Company
that you held as of the termination of your employment by the Company, including
those as an employee of the Company set forth in the Company’s Code of Business
Conduct and Ethics dated June 1, 2006, as same may be amended from time to time
provided such amendment affects all executive officers of the Company, (ii) your
dishonesty or misappropriation, in either case that is willful and material,
relating to the Company or any of its funds, properties, or other assets, (iii)
your inexcusable repeated or prolonged absence from work (other than as a result
of, or in connection with, a Disability), (iv) any unauthorized disclosure by
you of Confidential Information or proprietary information of the Company in
violation of Section 6(d) which is reasonably likely to result in material harm
to the Company, (v) your conviction of a felony (including entry of a guilty or
nolo contender plea) involving fraud, dishonesty, or moral turpitude, (vi) a
violation of federal or state securities laws, or (vii) the failure by you to
attempt to perform faithfully your duties and responsibilities to the Company in
the position in which you are employed at the time of the termination of your
employment by the Company, or other material breach by you of this Letter,
provided any such failure or breach described in clauses (i), (ii), (iii), (iv),
(vi) and (vii) is not cured, to the extent cure is possible, by you within
thirty (30) days after written notice thereof from the Company to you; provided,
however, that no failure or breach described in clauses (i), (ii), (iii), (iv),
(vi) and (vii) shall constitute Cause unless (x) the Company first gives you
written notice of its intention to terminate your employment for Cause and the
grounds of such termination no fewer than ten (10) days prior to the date of
termination; and (y) you are provided an opportunity to appear before the Board,
with or without legal representation at your election to present arguments on
your own behalf and (z) if you elect to so appear, such failure or breach is not
cured, to the extent cure is possible, within thirty (30) days after written
notice from the Company to you that, following such appearance, the Board has
determined in good faith that Cause exists and has not, following the initial
notice from the Company, been cured; provided further, however, that
notwithstanding anything to the contrary in this Letter and subject to the other
terms of this proviso, the Company may take any and all actions, including
without limitation suspension (but not without pay), it deems appropriate with
respect to you and your duties at the Company pending such appearance and
subsequent to such appearance during which such failure or breach has not been
cured. No act or failure to act on your part will be considered “willful” unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your action or omission was in the best interests of the Company.
 
 
2

--------------------------------------------------------------------------------

 

CONFIDENTIAL
 
6.           Restrictive Covenants
 
 
a.
Non-Solicitation of Employees

 
You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after your cessation of employment with the
Company or any subsidiary, you will not solicit for employment or hire, in any
business enterprise or activity, any employee of the Company or any subsidiary
who was employed by the Company or a subsidiary during your period of employment
by the Company or a subsidiary provided that (a) the foregoing shall not be
violated by any general advertising not targeted at Company or subsidiary
employees nor by you serving as a reference upon request, and (b) you may
solicit and hire former employees of the Company or its subsidiaries who had
ceased being such employees for a period of at least six (6) months prior to any
such solicitation or hiring.
 
 
b.
Non-Solicitation of Clients and Vendors

 
You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after your cessation of employment with the
Company or any subsidiary, you will not solicit, in any business enterprise or
activity, any client, customer, third-party service provider, or vendor of the
Company or any subsidiary who was such during your period of employment by the
Company or a subsidiary to (i) cease being a client, customer, third-party
provider or vendor of the Company or any subsidiary or (ii) become a client,
customer, third-party provider or vendor of a Competing Business unless (without
you having solicited such person to cease such relationship) such person or
entity ceased being a client, customer, third-party provider or vendor of the
Company or any subsidiary for a period of at least six (6) months prior to such
solicitation.

 
3

--------------------------------------------------------------------------------

 

CONFIDENTIAL
 
 
c.
Non-Disparagement

 
During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall not make, and the Company shall not authorize any of its
employees to make, any statements, written or oral, to any third party which
disparage, criticize, discredit or otherwise operate to the detriment of you (in
the case of statements made by the Company) or the Company, its present or
former officers, shareholders, directors and employees and their respective
business reputation and/or goodwill (in the case of statements made by you),
provided, however, that nothing in this Section 6(c) shall prohibit either party
from (i) making any truthful statements or disclosures required by applicable
law regulation or (ii) taking any action to enforce its rights under this Letter
or any other agreement in effect between the parties.
 
 
d.
Confidentiality

 
 
1)
During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall keep secret and retain in strictest confidence, any and
all Confidential Information relating to the Company, except where your
disclosure or use of such Confidential Information is in furtherance of the
performance by you of your duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Letter, “Confidential Information” shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company’s current business or future business contemplated during your
employment, products, services and development, or information received from
others that the Company is obligated to treat as confidential or proprietary
(provided that such confidential information shall not include any information
that (a) has become generally available to the public or is generally known in
the relevant trade or industry other than as a result of an improper disclosure
by you, or (b) was available to or became known to you prior to the disclosure
of such information on a non-confidential basis without breach of any duty of
confidentiality to the Company), and you shall not disclose such confidential
information to any Person (as defined below) other than the Company, except with
the prior written consent of the Company, as may be required by law or court or
administrative order (in which event you shall so notify the Company as promptly
as practicable), or in performance of your duties on behalf of the Company.
Further, this Section 6(d) shall not prevent you from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Letter or other agreement between the parties, provided such
disclosure is necessary for you to assert any claim or defense in such
proceeding.

 
 
4

--------------------------------------------------------------------------------

 

CONFIDENTIAL
 
 
For purposes of this Letter, “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

 
 
2)
Upon your termination of employment for any reason, you shall return to the
Company all copies, reproductions and summaries of Confidential Information in
your possession and use reasonable efforts to erase the same from all media in
your possession, and, if the Company so requests, shall certify in writing that
you have done so, except that you may retain such copies, reproductions and
summaries during any period of litigation, arbitration or mediation referred to
in Section 6(d)(1). All Confidential Information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, you shall be entitled to retain
copies of (i) information showing your compensation or relating to reimbursement
of expenses, (ii) information that is required for the preparation of your
personal income tax return, (iii) documents provided to you in your capacity as
a participant in any employee benefit plan, policy or program of the Company and
(iv) this Letter and any other agreement by and between you and the Company with
regard to your employment or termination thereof.

 
 
3)
All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by you during
your employment, and all business opportunities presented to you during your
employment, shall be owned by and belong exclusively to the Company, provided
that they reasonably relate to any of the business of the Company on the date of
such creation, development, obtaining or conception, and you shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Letter, (x) the term “Intellectual Property”
means and includes any and all trademarks, trade names, service marks, service
names, patents, copyrights, and applications therefor, and (y) the term
“Technology” means and includes any and all trade secrets, proprietary
information, invention, discoveries, know-how, formulae, processes and
procedures.

 
The parties acknowledge that the restrictions contained in this Section 6 are a
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions could cause substantial injury to the
Company and that the Company would not have entered into this Letter, without
receiving the additional consideration offered by you in binding yourself to any
of these restrictions. In the event of a breach or threatened breach by you of
any of these restrictions, the Company shall be entitled to apply to any court
of competent jurisdiction for an injunction restraining you from such breach or
threatened breach; provided, however, that the right to apply for an injunction
shall not be construed as prohibiting the Company from pursuing any other
available remedies for such breach or threatened breach.

 
5

--------------------------------------------------------------------------------

 

CONFIDENTIAL


7.           Income Tax Withholding


You will be required to pay, pursuant to such arrangements as the Company may
establish from time to time, any applicable federal, state and local withholding
tax liability at the time that the value of the Award becomes includable in your
income.


8.           No Guarantee of Continuation of Employment


This Award does not constitute an assurance of continued employment for any
period or in any way interfere with the Company’s right to terminate your
employment.


9.           Administration


The Committee has the sole power to exercise its good faith judgment to
interpret the Plan and this Letter and to act upon all matters relating to this
Award. Any decision, determination, interpretation, or other action taken
pursuant to the provisions of the Plan and this Letter by the Committee shall be
final, binding, and conclusive.


10.           Amendment


The Committee may from time to time amend the terms of this Award in accordance
with the terms of the Plan in effect at the time of such amendment, but no
amendment that is unfavorable to you can be made without your written consent.


The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time.  However, no
amendment, termination or discontinuance of the Plan that would affect your
Award in a manner unfavorable to you will be made without your written consent.


          Notwithstanding the foregoing provisions of this Section 10, the
Committee expressly reserves the right to amend the terms of the Plan and this
Award without your consent to the extent it determines that such amendment is
necessary or desirable for an exemption from or compliance with the
distribution, acceleration and/or election requirements of Section 409A of the
Internal Revenue Code of 1986, as amended or any regulations or Treasury
guidance promulgated thereunder.


11.           Miscellaneous


This Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, and any attempted sale, transfer, pledge, assignment,
participation, or other alienation or hypothecation in violation of the
foregoing shall be null and void.  This Letter shall be binding upon and inure
to the benefit of the Company and any successor organization which shall succeed
to the Company by merger or consolidation or operation of law, or by acquisition
of all or substantially all of the assets of the Company.

 
6

--------------------------------------------------------------------------------

 

CONFIDENTIAL


Amounts payable pursuant to this Award will be paid solely from the general
assets of the Company, and your rights hereunder will be no greater than those
of an unsecured general creditor of the Company.


This Letter and the applicable provisions of the Plan constitute the entire
agreement, and supersede all prior agreements and understandings, oral and
written, between the parties hereto with respect to, this Award.


Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet.com, Inc., 14 Wall Street,
15th Floor, New York, NY 10005, or, in the case of you, at your principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.


The Company hereby represents and warrants that the execution and delivery of
this Letter and the performance by the Company of its obligations hereunder have
been duly authorized by all necessary corporate action of the Company.


This Letter shall be governed by and construed in accordance with the internal
laws of the State of New York applicable to contracts to be performed wholly
within the state and without regard to its conflict of laws provisions that
would defer to the laws of another jurisdiction, except to the extent the laws
of the State of Delaware mandatorily govern.  The parties hereto each hereby
irrevocably submits to the exclusive jurisdiction of any New York State or
Federal court sitting in the Borough of Manhattan, City of New York in any
action, suit or proceeding to enforce the provisions of this Letter, and waives
the defense of inconvenient forum to the maintenance of any such action, suit or
proceeding.  EACH PARTY HEREBY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY
IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN RELATION
TO THIS LETTER OR THE AWARD.


If any provision of this Letter shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Letter shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.
 
 
7

--------------------------------------------------------------------------------

 

CONFIDENTIAL
 
This Letter may be executed in one or more counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.  Signatures may be delivered via facsimile or electronically in PDF
format and signatures delivered in such manner shall be deemed originals for all
purposes.


The existence and terms of this Letter are deemed to be Confidential Information
of the Company and you are required to comply with the provisions of Section
6(d) with respect to this information.

 
8

--------------------------------------------------------------------------------

 

CONFIDENTIAL
 
Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Letter.

_____________________


This Letter contains the formal terms and conditions of your Award and
accordingly should be retained in your files for future reference.



   
Very truly yours,
         
THESTREET.COM, INC.
         
By:  
 
   
Daryl Otte
   
Chief Executive Officer
     
AGREED TO AND ACCEPTED:
         
 
   
[Name]
   

 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL


SCHEDULE A
 
Performance Period:  [specify period]


Performance Objectives: [specify objectives for period]

 
10

--------------------------------------------------------------------------------

 